Judgment and order insofar as appealed from by defendant affirmed. Appeals by plaintiff dismissed, on the ground that the order denying her motion for counsel fees and the order denying her motion to vacate that order do not finally determine the action or a special proceeding within the meaning of the *Page 648 
Constitution, and her appeal from the order fixing the amount of permanent alimony presents no question that this court can review (Powell v. Powell, 294 N.Y. 890). No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ.